NETERER, District Judge
(after stating the facts as above).
I think there is evidence that the certificate, waiving the fact that it is a certified copy, has been fairly contradicted. The term “merchant” has a definite meaning. It has been defined to be strictly a buyer, but by extension includes one who sells. Kinney, Law Diet, and Glos. 459. A merchant is one who traffics or carries on trade with foreign countries, or who exports and imports goods and sells them by wholesale. Webster, Diet.; Bouvieris Law Diet. A person engaged in buying and selling merchandise at a fixed place of business, which business is conducted in his name, and who during the time does not engage in the performance of any manual labor, 'except such as is necessary in the conduct of his business as such .merchant. Tom Hong v. U. S., 24 S. Ct. 517, 193 U. S. 517,48 L. Ed. 772.
To buy and sell, a person must be competent to contract and to' carry forward the business, and qualified to meet the exigencies of trade. An infant is incompetent to contract, except for the necessaries of life. The incapacity to contract bars ratification of it. The fact that an infant undertakes to trade or engage in business for himself does not cure Ms incapacity. Sanger v. Hibbard, 104 F. 455; 43 C. C. A. 635. While an infant may become a partner with an adult, such agreement is voidable at Ms election. Continental National Bank v. Strauss, 32 N. E. 1066, 137 N. Y. 148.
I believe a fair construction of the treaty provision implies persons competent to carry on the business of merchant or trader in the usual fasMon without legal impediment. There is evidence in the ease to sustain the department that the petitioner has not qualified under section 6 of the Exclusion Act, and, if admitted, would likely become a public charge.
Writ denied.